Citation Nr: 1034301	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-32 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
treatment for complications of a ventral hernia repair, to 
include a punctured bowel.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied entitlement to compensation under 38 U.S.C.A. § 1151 
for a punctured bowel and resulting complications. 

The Veteran testified at an August 2010 videoconference hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran claims entitlement to compensation under 38 U.S.C.A. 
§ 1151 for complications of a ventral hernia repair.  For the 
following reasons, the Board finds that further development is 
warranted before this claim can be properly adjudicated. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to assist the veteran in the development of a claim 
for VA benefits.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  This duty includes assisting 
the Veteran in obtaining relevant public and private records 
identified by the Veteran.  See 38 C.F.R. § 3.159(c)(2)(3) 
(2009).  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is 
the responsibility of VA to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(2)(3) (2009).  

Moreover, where VA has notice that the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA has 
a duty to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.152(c)(2); Hayes v. Brown, 9 Vet. App. 67 (1996).  

The record in the present case reflects that the Veteran 
underwent ventral hernia repairs at the Claremore Indian 
Hospital, the Enid Integris Hospital (Bass Memorial Baptist 
Hospital), and the Oklahoma City VA Medical Center (VAMC) since 
2002.  The Veteran also received disability benefits from the 
Social Security Administration (SSA) for complications associated 
with his ventral hernia.  On remand, the agency of original 
jurisdiction (AOJ) should send the Veteran a letter and release 
forms requesting the Veteran to authorize VA to obtain his 
private treatment records from Claremore Indian Hospital and Enid 
Integris Hospital pertaining to his ventral hernia repairs and 
complications thereof.  In addition, the AOJ should make every 
effort to obtain the Veteran's VA treatment records from the 
Oklahoma VAMC and Ponca City VA outpatient treatment record from 
September 2008 to the present.  Finally, the AOJ should make 
every effort to obtain the SSA decision granting disability 
benefits for the Veteran's ventral hernia and the medical records 
on which the decision was based. 

The Board also finds that a VA examination is warranted to assess 
whether the Veteran's complications following an April 2007 
ventral hernia repair performed by VA were the result of any 
deficiencies in VA treatment as defined under 38 U.S.C.A. § 1151.  
In this regard, compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if the 
additional disability were service connected.  Id.  A disability 
is considered a qualifying additional disability under the law if 
it is not the result of the veteran's own willful misconduct and 
the disability was caused by VA hospital care, medical or 
surgical treatment, or examination, and the proximate cause of 
the disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not reasonably 
foreseeable.  Id.  

With respect to whether an event was not reasonably foreseeable, 
38 C.F.R. § 3.361(d)(2) (2009) provides:

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on 
what a reasonable health care provider would have 
foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the 
risk of that event was the type of risk that a 
reasonable health care provider would have disclosed 
in connection with the informed consent procedures of 
Sec. 17.32 of this chapter.

Under 38 C.F.R. § 17.32(c) (2009), informed consent includes, 
among other things, an explanation of "reasonably foreseeable 
associated risks, complications or side effects."  

The Veteran argues that improper packing of mesh and improper 
suction of the wound by VA doctors after a ventral hernia repair 
performed in April 2007 at the Oklahoma VAMC resulted in 
perforation of the bowel, infection, and other complications.  

The Veteran's VA treatment records as well as an April 2006 
letter from his private physician reflect that the Veteran 
underwent an abdominal mesh hernia repair of the left abdomen in 
September 2002 which was performed by the Claremore Indian 
Hospital.  Thereafter, he developed peritonitis and was 
hospitalized in the intensive care unit at Enid Integris Hospital 
(Bass Memorial).  Subsequently he suffered from multiple 
infections related to the mesh repair and underwent several more 
operations at Enid.  In the last operation at Enid, the mesh was 
removed from the Veteran's abdomen in order to let his abdominal 
wall heal using a wound VAC system.  The Veteran reported in a 
February 2006 VA treatment record that he had fistulas up to one 
year after his original surgery in 2002 and had several surgeries 
to attempt to close the wound.  

Then, in April 2007, the Veteran underwent ventral hernia repair 
at the Oklahoma VAMC.  A little over a week later, the Veteran 
reported pain, fatigue, poor appetite, and serous drainage from 
between the staples that were closing his midline abdominal 
incision.  The staples were removed, and sterri-strips were 
placed.  According to an April 2007 VA treatment record dated 
several weeks later, the Veteran's mesh was exposed, there was 
purulent drainage, and erythema surrounding the open wound.  The 
Veteran was admitted to the hospital and diagnosed with a wound 
breakdown, infection, and an enterocutaneous fistula.  An ostomy 
bag was put in place.  The Veteran also experienced low-grade 
fevers which resolved.  The Veteran was discharged several days 
later in stable condition.  

A July 2007 VA treatment record reflects that the Veteran 
reported persistent drainage from the fistula.  An October 2007 
VA treatment record reflects that the Veteran reported increased 
pain in his abdomen and increased drainage from the fistula, as 
well as blood draining into the fistula bag.  A September 2008 VA 
treatment record reflects that the Veteran had possible 
peritonitis.  The Veteran reported increasing pain around the 
ostomy site, burning, and stinging.  

The Board may not form its own medical judgment as to whether the 
Veteran's current complications related to his ventral hernia 
repair are a result of any deficiencies in VA medical care as 
defined under 38 U.S.C.A. § 1151.  See Colvin v. Derwinski, Vet. 
App. 171, 175 (1991) (holding that the Board is not competent to 
substitute its own opinion for that of a medical expert).  Thus, 
a VA examination and opinion is needed by an appropriate 
specialist to assist the Board in making this determination. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request the Veteran's 
private treatment records from the Claremore 
Indian Hospital and the Enid Integris 
Hospital (Bass Baptist Memorial) from 2002 to 
2006 after obtaining the appropriate 
authorized release forms.  All efforts to 
obtain these records must be fully documented 
and associated with the claims file.  If VA 
is unable to obtain these records, the 
Veteran must be notified of this fact and a 
copy of such notification associated with the 
claims file. 

2.  The AOJ should make every effort to 
obtain the Veteran's VA treatment records 
from the Oklahoma VAMC and the Ponca City VA 
outpatient clinic from September 2008 to the 
present.  All efforts to obtain these records 
should be fully documented and associated 
with the claims file.  If the AOJ is unable 
to obtain these records, the Veteran must be 
notified of this fact and a copy of such 
notification associated with the claims file. 

3.  The AOJ should obtain copies of the 
decision awarding SSA disability benefits to 
the Veteran as well as the medical records 
used in support of such a grant.  All efforts 
to obtain these records should be fully 
documented.  If the AOJ is unable to obtain 
these records, it must notify the Veteran of 
this fact and a copy of such notification 
associated with the claims file. 

4.  After the above medical records are 
obtained or after a finding that further 
efforts to obtain such records would be 
futile, the AOJ should schedule the Veteran 
for an appropriate VA examination pertaining 
to the disability on appeal.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner prior to 
rendering an opinion.  The examiner must note 
in the examination report that the claims 
file has been reviewed.  

The purpose of the examination is to obtain 
an opinion addressing whether the Veteran's 
enterocutaneous fistula, infections, and 
other complications following his April 2007 
ventral hernia repair were proximately caused 
by (1) carelessness, negligence, lack of 
proper skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
performing the operation or in the follow-up 
treatment provided (i.e. whether VA failed to 
exercise the degree of care that would be 
expected of a reasonable health-care 
provider) or (2) an event that was not 
reasonably foreseeable.  

With respect to whether an event was not 
reasonably foreseeable, the examiner should 
discuss whether a reasonable health care 
provider would have foreseen the risk of 
developing an enterocutaneous fistula, 
infections and other complications as a 
result of the Veteran's April 2007 surgery 
and follow-up treatment and procedures.  
These complications need not be completely 
unforeseeable or unimaginable, but must be 
ones that a reasonable health care provider 
would not have considered to be an ordinary 
risk of the treatment provided.   

It would be helpful if the following language 
was used in these opinions, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  

The examiner must provide a complete 
rationale for the opinion expressed and 
should be as specific as possible.  If 
the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

5.  After the above development is completed, 
and any other development that may be 
warranted, the AOJ should readjudicate the 
issue on appeal.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


